This action is in reply to the Amendments filed on 10/09/2020.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 10/09/2020, has been entered. Claims 1-14 and 17-19 have been amended.
Objections to the Drawings
            The objections to the drawings have been withdrawn pursuant Applicant’s amendments.

35 USC § 112 Rejection
The 35 USC § 112(b) Rejection regarding claims 16 and 17 has been withdrawn pursuant Applicant’s amendments. Examiner notes a new 35 USC § 112(b) Rejection has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
-Claim 17 reads “(Currently Amended) The method of claim 16, wherein the at least one event is based on an indication that no one will be at the first delivery address to accept the first order. 17.” But should likely read “17. (Currently Amended) The method of claim 16, wherein 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window."  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, Examiner interprets "batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window" as "batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the the requested delivery time window."
Claims 2-12 inherits the deficiencies noted in claim 1, and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-12 are directed to a machine. Claims 13-17 are directed to a method. Claims 18-20 are directed to an article of manufacture. As such, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

Taking claim 1 as representative, claim 1 recites at least the following limitations:
-obtain order data identifying at least a first order and a second order, each order for at least one item;
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination based on an estimated total travel time of a delivery vehicle calculated based at least in part on a distance between the first delivery address and the second delivery address; 
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window;
-generate assignment data identifying an assignment of the batched order to the delivery vehicle;
 	-store the assignment data; and 
-transmit the assignment data to the delivery vehicle.
The above limitations recite the concept of assigning batches of orders to delivery vehicles. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Independent claims 13 and 18 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 13, and 18 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements, such as one or more memories, one or more processors coupled to the one or more memories, a server, storing the assignment data in a data repository and a computing device associated with a delivery vehicle. Examiner further acknowledges that independent claim 13 recites the additional element of a server, storing the Alice, claims 1, 13 and 18 merely recites a commonplace business method (i.e. assigning batches of orders to delivery vehicles) being applied on a general purpose computer (as supported by Applicant’s specification – “When implemented on a general-purpose processor, the computer program code segments configure the processor to create specific logic circuits”) See MPEP 2106.05(f). Furthermore, claims 1, 13 and 18 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 13 and 18 specifying that the abstract idea of assigning batches of orders to delivery vehicles being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both 

Since claims 1, 13 and 18 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 13 and 18 are “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 1, representative claim 1 recites additional elements of one or more memories, one or more processors coupled to the one or more memories, a server, storing the assignment data in a data repository and a computing device associated with a delivery vehicle. Examiner further acknowledges that independent claim 13 recites the additional element of a server, storing the assignment data in a data repository and a computing device associated with a delivery vehicle. Examiner further acknowledges that independent claim 18 recites the additional elements of a non-transitory computer readable medium, at least one processor, a device a server, storing the assignment data in a data repository and a computing device associated with a delivery vehicle. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claims 1, 13 and 18 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 13 and 18 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 13 and 18 specifying that the abstract idea of assigning batches of orders to 

Even when considered as an ordered combination, the additional limitations of claims 1, 13 and 18 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-12, 14-17 and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-12, 14-17 and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 2-12, 14-17 and 19-20 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. As such, under prong two of Step 2A, claims 2-12, 14-Alice/Mayo test, claims 2-12, 14-17 and 19-20 are ineligible. Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert et al (US 2019/0114583 A1), previously cited and hereinafter Ripert, in view of Spector et al. (US 2018/0315319 A1), newly cited and hereinafter Spector.

Regarding claim 1, Ripert discloses a batch order delivery management system (i.e. abstract) comprising:
one or more memories (Ripert, see at least: [0068] - “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”): 
-one or more processors coupled to the one or more memories, the one or more processors (Ripert, see at least: [0068] - “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) configured to: 
-obtain, by a server, order data identifying at least a first order and a second order, each order for at least one item (Ripert, see at least: [0018], [0027], and [0068] - “The system 102 is configured to receive orders from one or more customers 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. each order for at least one item] to be delivered to the customer 104” and “The online concierge shopping system 102 receives data 402 describing a set of delivery orders that are due [i.e. obtain order data identifying at least a first order and a second order], and data 404 describing a set of retailer locations. The deliveries due 402 may include all delivery orders that have been received at the system 102 from customers 104, or all delivery orders due within a particular time frame, e.g., the current day, the next day, or during a particular time window” and “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program ; 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination based on an estimated total travel time of a delivery vehicle calculated based at least in part on a distance between the first delivery address and the second delivery address (Ripert, see at least: [0040], [0051] and [0060] - “The allocation 510 may be based on the destination location of each delivery order, and a delivery window of each delivery order. For example, the shopper management engine 210 may group together delivery orders based on their delivery locations, their delivery windows [i.e. process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window], and their expected completion times” and “the shopper mobile application 112 provides these instructions piecewise, e.g., first instructing the driver to pick up a set of orders, then instructing the driver to drive to a first address and delivery one order, then instructing the driver to drive to a second address and deliver a second order [i.e. first order delivered to a first delivery address and the second order delivered to a second delivery address]” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order [i.e. based at least in part on a distance ]…a combination of three delivery orders D1, D2, and D3 has six permutations…The permutations may be evaluated based on one or more factors, e.g., shortest total travel time, shortest total distance, certainty to delivery orders within their delivery windows, etc. [i.e. the determination based on an estimated total travel time of a delivery vehicle calculated based at least in part on a distance between the first delivery address and the second delivery address]”); 
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window (Ripert, see at least: [0042] and [0043] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batch the first order and the second order to generate a batched order]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order [i.e. based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window]” Examiner notes that for driver 1 the particular delivery time window is between 2:00 and 3:30 [i.e. within the delivery time window]); 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle (Ripert, see at least: [0042] and [0043] - “According to the above 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. generate assignment data identifying an assignment of the batched order to a delivery vehicle]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order”); 
-transmit the assignment data to a computing device associated with the delivery vehicle (Ripert, see at least: [0051] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data to the delivery vehicle] via the shopper mobile application 112 [i.e. to a computing device associated with the delivery vehicle]”).
Ripert does not explicitly disclose storing the assignment data in a data repository.
Spector, however, teaches routing drivers delivering orders (i.e. abstract), including the known technique of storing assignment data in a data repository (Spector, see at least: [0078] - “a route for the current order list of a driver may have previously been built and stored for the driver (e.g., the stored sorted list of pick-up entries and destination entries for all the orders 182 currently assigned to the driver 103) [i.e. storing assignment data in a data repository]”). This known technique is applicable to the system of Ripert as they both share characteristics and capabilities, namely, they are directed to routing drivers delivering orders.
It would have been recognized that applying the known techniques of storing assignment data in a data repository, as taught by Spector, to the teachings of Ripert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the be able to handle real-time on-demand pickup and delivery routing problems” (Spector, [0026]).

Regarding claim 4, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein the computing device is configured to:
-obtain delivery vehicle data identifying a storage capacity for the delivery vehicle (Ripert, see at least: [0033] - “availability data for a driver [i.e. obtain delivery vehicle data] or other delivery agent may include, for example, the time at which the driver will be available (e.g., if the driver is not working yet), the carrying capacity (e.g., by number of bags or by weight) [i.e. identifying a storage capacity for the delivery vehicle]”); 
-determine that that the delivery vehicle can store the items for the first order and the second order (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. determine that that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order”); and 
-batch the first order and the second order to generate the batched order based on determining that the delivery vehicle can store the items for the first order and the second order (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders batch the first order and the second order to generate the batched order based on determining that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order”).

Regarding claim 5, Ripert in view of Spector teaches the batch order delivery system of claim 4. Ripert further discloses:
-wherein the computing device is configured to: 
-compare the storage capacity for the delivery vehicle to a total volume of the items for the first order and the second order (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. compare the storage capacity for the delivery vehicle]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order [i.e. to a total volume of the items for the first order and the second order]”); and 
-determine that that the delivery vehicle can store the items for the first order and the second order based on the comparison (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. determine that that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order [i.e. t based on the comparison]”).

Claims 13 and 15 recite limitations directed towards a method (i.e. [0007]). The limitations recited in claims 13 and 15 are parallel in nature to those addressed above for claims 1 and 4, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 4, respectively.

Claims 18 and 20 recite limitations directed towards a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]). The limitations recited in claims 18 and 20 are parallel in nature to those addressed above for claims 1 and 4, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 4, respectively.

Claims 2-3, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Raut et al. (US 2018/0341918 A1), previously cited and hereinafter Raut. 

Regarding claim 2, Ripert in view of Spector teaches the batch order delivery system of claim 2. Ripert further discloses:
-wherein determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window comprises: 
-determining an arrival time by the delivery vehicle at a storage facility storing items for the first order and the second order (Ripert, see at least: [0047] - “shopper 210 also updates 518 the drivers' estimated times of arrival (ETAs) [i.e. determining an arrival time by the delivery vehicle] during their travel to the warehouse [i.e. at a storage facility storing items for the first order and the second order], e.g., based on a location received from the shopper mobile application 112”); 
-determining a first travel time from the storage facility to the first delivery address (Ripert, see at least: [0031] - “the shopper management engine 210 determines a latest time at which the picking can be completed based on the delivery window and an estimated amount of time to travel to the delivery address from the warehouse [i.e. determining a first travel time from the storage facility to the first delivery address]”); 
-determining a second travel time from the first delivery address to the second delivery address based on the distance between the first delivery address and the second delivery address (Ripert, see at least: [0042] and [0060] - “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries [i.e. determining a second travel time from the first delivery address to the second delivery address]), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with based on the distance between the first delivery address and the second delivery address] ”); and 
-determining the estimated total travel time based on the arrival time, the first travel time, and the second travel time (Ripert, see at least: [0042] - “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer. According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. determining a total travel time based on the first travel time, and the second travel time]. According to the picking schedule, this batch of orders should be picked by their assigned shoppers by 1:40 pm, so Driver 1 should arrive at the warehouse at 1:40 pm [i.e. determining the estimated total travel time based on the arrival time]”).
Ripert in view of Spector does not explicitly teach determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time. 
Raut, however, teaches doorstep delivery of services and products (i.e. abstract), including the known technique of determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility (Raut, see at least: [0081] -“Dynamic route planning is to be done based on real-time/dynamic orders and/or based determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility]”) and 
the known technique of determining a total times based on a loading time (Raut, see at least: [0047] and [0081] - “input Parameters to the dynamic route planning system 103 for the route planning are:… Earliest time point to deliver order Snmk to store n (ETd)…Travel time from location n to m where vehicle start at time t using vehicle v (Tnmt) [i.e. determining a total times]” and “Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, parameters such as but not limited to travel time (because of route congestion uncertainty)…service times (loading and unloading time in a store) [i.e. based on a loading time]”). These known techniques are applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to doorstep delivery of services and products.
It would have been recognized that applying the known techniques of determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time, as taught by Raut, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, determining a loading time of the items Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).

Regarding claim 3, the combination of Ripert/Spector/Raut teaches the batch order delivery system of claim 2. Ripert further discloses:
-determining that the estimated total travel time is not greater than a period of the requested delivery time window (Ripert, see at least: [0043] - “the shopper management engine 210 may group together orders that are located near each other and that can all be delivered within their respective delivery windows [i.e. determining that the total travel time is not greater than a period of the delivery time window]….For example, the optimal set may be based on one or more of data describing the drivers' progress, data describing the in-store shoppers' progress, the destination locations of the delivery orders, and the delivery windows of the delivery orders”).

Regarding claim 8, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-batch the first order and the second order to generate the batched order (Ripert, see at least: [0042] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered batch the first order and the second order to generate the batched order]”)
Ripert in view of Spector does not explicitly teach the computing device being configured to determine at least one item of the first order or second order is a temperature sensitive item, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility, determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time, and batching the first order and the second order to generate the batched order based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time.
Raut, however, teaches doorstep delivery of services and products (i.e. abstract), including computing device being configured to determine at least one item of the first order or second order is a temperature sensitive item (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs [i.e. determine at least one item of the first order or second order is a temperature sensitive item] of environment control like temperature/humidity (E) for the product (k)…Life of perishable products (L) considered for delivery as part of orders, Perishable products should be assigned to vehicles with right environment control (temperature, humidity controls)”),
determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility (Raut, see at least: [0081] - “Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility]”),
determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs of environment control like temperature/humidity (E) for the product (k)… Latest time point to deliver order Snmk to store n accounting for Life (L) of perishable products such that Life remaining is more than 50% after delivery (LTd) [i.e. determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time]”), and
the known technique of selecting delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs of environment control like temperature/humidity (E) for the product (k)… Latest time point to deliver order Snmk to store n accounting for Life (L) of perishable products such that Life remaining is more than 50% after delivery (LTd) [i.e. select delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time]”). This known technique is applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to doorstep delivery of services and products.
t would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, computing device being configured to determine at least one item of the first order or second order is a temperature sensitive item, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility, and determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time, as taught by Raut, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Raut, in order to forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).
Additionally, it would have been recognized that applying the known techniques of selecting delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time, as taught by Raut, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, selecting delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time, as taught by Raut, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).

Claim 14 recites limitations directed towards a method (i.e. [0007]). The limitations recited in claims 14 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claim 19 recites limitations directed towards a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]). The limitations recited in claim 19 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Reiss et al. (US 10,133,995 B1), previously cited and hereinafter Reiss.

Regarding claim 6, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein the computing device is configured to:
-26Patent ApplicationAtty. Docket No. 5781 (R3014-08500)transmit a vehicle timeslot assignment to the delivery vehicle, wherein the vehicle timeslot assignment comprises an assignment to deliver the first order and the second order during the requested delivery time window (Ripert, see at least: [0042] - “a batch of four deliveries are allocated to Driver 1 [i.e. transmit a vehicle timeslot assignment to the delivery vehicle]: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered herein the vehicle timeslot assignment comprises an assignment to deliver the first order and the second order during the requested delivery time window]”); and 
-in response to the vehicle timeslot assignment and a vehicle timeslot occurring during a time the vehicle accepts assignments, delivering the first order and the second order during the requested delivery time window (Ripert, see at least: [0042] and [0037] - “a batch of four deliveries are allocated to Driver 1 [i.e. in response to the vehicle timeslot [assignment]]: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. deliver[ing] the first order and the second order during the requested delivery time window]” and “Drivers 504 may have set hours, may indicate in advance the hours during which they will accept jobs, or may be able to set their availability in real time [i.e. a vehicle timeslot occurring during a time the vehicle accepts assignments]”).
	
Ripert in view of Spector does not explicitly teach a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request.
		Reiss, however, teaches sending a communication to a first courier of a plurality of couriers (i.e. abstract), including a vehicle timeslot request being transmitted to the delivery vehicle (Reiss, see at least: Col. 15 Ln. 48-50 and Col. 2 Ln. 42-46 - “the GUI 400 may include interactive operability to enable the courier to accept or decline the offered delivery job [i.e. a vehicle timeslot request being transmitted to the delivery vehicle].  For example, the GUI 400 may include a delineated area as a first virtual control 418 that the courier may tap on or 
receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request (Reiss, see at least: Col. 15 Ln. 48-50 and Col. 2 Ln. 42-46 - “the GUI 400 may include interactive operability to enable the courier to accept or decline the offered delivery job.  For example, the GUI 400 may include a delineated area as a first virtual control 418 that the courier may tap on or otherwise select to accept the delivery job offer [i.e. receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request]” and “in anticipation of receiving orders for particular merchants at particular times [i.e. vehicle timeslot request], the service can activate an inactive courier and then instruct the newly activated courier to move toward, be posted at, or be posted near, one or more merchants that are predicted to receive orders”). These known techniques are applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to sending a communication to a first courier of a plurality of couriers.
It would have been recognized that applying the known techniques of a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request, as taught by Reiss, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot , as taught by Reiss, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow essentially anyone with a mobile device to immediately become a courier or cease to be a courier (Reiss, Col. 1 Ln. 57-59).

Regarding claim 7, the combination of Ripert/Spector/Reiss teaches the batch order delivery system of claim 6.
Reiss further teaches the vehicle timeslot request comprising a delivery price (Reiss, see at least: Col. 15 Ln. 27-31 and Col. 2 Ln. 42-46 - “FIG. 4 illustrates an example GUI 400 that may be presented on the display 302 associated with the courier device according to some implementations.  The GUI 400 may be presented to enable the service provider to make an initial payment offer [i.e. the vehicle timeslot request comprises a delivery price] for a delivery job” and “in anticipation of receiving orders for particular merchants at particular times [i.e. timeslot], the service can activate an inactive courier and then instruct the newly activated courier to move toward, be posted at, or be posted near, one or more merchants that are predicted to receive orders”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert in view of Spector with Reiss for the reasons identified above with respect to claim 6.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Melechko et al. (US 7,962,422 B1), previously cited and hereinafter Melechko.

Regarding claim 9, Ripert in view of Spector teaches the batch order delivery system of claim 1. 
Ripert in view of Spector does not explicitly teach the computing device being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address, determining that the first order is to be skipped based on the at least one event, and transmitting skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order.
Melechko, however, teaches the computing device being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address (Melechko, see at least: Col. 6 Ln. 57-61 and Col. 7 Ln. 23-29 - “If the order has shipped and is currently in transit with a delivery entity [i.e. while the delivery vehicle is proceeding to the first delivery], the delivery redirection process 130 may then attempt to redirect the shipment by communicating with the delivery entity operation control system 139 over the network 118” and “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes , or if the pick-up time period lies entirely within an unavailability time period [i.e. determine at least one event], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”),
determining that the first order is to be skipped based on the at least one event (Melechko, see at least: Col. 6 Ln. 48-52 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment [i.e. determining that the first order is to be skipped based on the at least one event] in the server 103 if deemed necessary by communicating with the fulfillment system 124”), and

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector , a computing device being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address, determining that the first order is to be skipped based on the at least one event, and transmitting skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order, as taught by Melechko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Melechko, in order to allow for redirection of an order based on a closure or status change of a delivery site (Melechko, Col. 1 Ln. 33-35).

Regarding claim 10, the combination of Ripert/Spector/Melechko teaches the batch order delivery system of claim 9.
Melechko further teaches the at least one event is based on an indication that no one will be at the first delivery address to accept the first order (Melechko, see at least: Col. 7 Ln. 23-29 - “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes, or if the pick-up time period lies entirely within an unavailability time period [i.e. wherein the at least one event is based on an indication that no one will be at the first delivery address to accept the first order], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert in view of Spector with Melechko for the reasons identified above with respect to claim 9.

Claims 16-17 recite limitations directed towards a method (i.e. [0007]). The limitations recited in claims 16-17 are parallel in nature to those addressed above for claims 9-10, respectively, and are therefore rejected for those same reasons set forth above in claim 9-10, respectively.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Chen et al. (US 2018/0025321 A1), previously cited and hereinafter Chen.

Regarding claim 11, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Ripert in view of Spector does not explicitly teach the computing device being configured to determine that the delivery vehicle is proceeding to the first delivery address and generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address. 
Chen, however, teaches a computing device being configured to determine that the delivery vehicle is proceeding to the first delivery address (Chen, see at least: [0017] - “the dispatch and delivery system 100 is able to track a location of at least one of the purchaser module 102 and the delivery module 108 [i.e. determine that the delivery vehicle is proceeding to the first delivery address] relative to the dynamic delivery address, compute an estimated arrival time at the dynamic delivery address, and issue a notification to at least one of the mobile purchaser interface 122 and the delivery interface 132 to update a delivery status”) and
generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address (Chen, see at least: [0017] - “the dispatch and delivery system 100 is able to track a location of at least one of the purchaser module 102 and the delivery module 108 [i.e. based on determining that the delivery vehicle is proceeding to the first delivery address] relative to the dynamic delivery address, compute an estimated arrival time at the dynamic delivery address, and issue a notification to at least one of the mobile purchaser interface 122 [i.e. generate a communication to a customer of the first order indicating an estimated delivery time for the first order] and the delivery interface 132 to update a delivery status”).
t would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, a computing device being configured to determine that the delivery vehicle is proceeding to the first delivery address and generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address, as taught by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Chen, in order to deliver goods and services to a purchaser in a timely, efficient and optimized manner (Chen, [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Bostick et al. (US 2017/0293886 A1), previously cited and hereinafter Bostick.

Regarding claim 12, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Ripert in view of Spector does not explicitly teach the computing device being configured to receive, from the delivery vehicle, rejection data indicating that the first order was rejected and in response to receiving the rejection data, transmitting adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility.

in response to receiving the rejection data, transmitting adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility (Bostick, see at least: [0074] - “In step 345, backup delivery program 300 provides instruction to the delivery vehicle to return to the delivery origin [i.e. transmitting adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility]” Examiner notes that Fig. 3 indicates that when the delivery product is not delivered [i.e. in response to receiving the rejection data] the driver returns to the delivery origin).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, a computing device being configured to receive, from the delivery vehicle, rejection data indicating that the first order was rejected and in response to receiving the rejection data, transmitting adjustment data indicating that the Ripert in view of Spector, to include the teachings of Bostick, in order to handle a cancelled delivery in a way that is more profitable to a business (Bostick, [0009]).

Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that the claims do not recite on their own or per se “commercial interactions” or any other “Certain Methods of Organizing Human Activity” and that the previous Office Action does not allege that the subject matter is inherent in “commercial interactions” or any other “Certain Methods of Organizing Human Activity” (Remarks, pages 16-17).
	Examiner respectfully disagrees. As stated on page 5 of the previous Office Action, the claimed limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Batching orders together and assigning a delivery vehicle to deliver the orders is a commercial interaction.

	Applicant further argues that the amended claims require specific hardware components including one or more processors, one or more memories, a server, a computer device capable of cannot possibly be performed in the human mind (Remarks, page 17).
	Examiner does not allege that the claimed limitations fall within the “Mental Processes” grouping of abstract ideas, however, Examiner points out that the additional elements of one or more processors, one or more memories, a server, a computer device capable of receiving transmitted data, and a database are merely invoked as a tool to perform the abstract idea and just generally link the use of the abstract idea to a particular technological environment or field of use.

	Applicant further argues that he claims do not recite on their own or per se “commercial interactions” or any other “Certain Methods of Organizing Human Activity” or “Mathematical Concepts” as the Office Action fails to identify any “specific limitation(s) in the claim[s] under examination (individually or in combination) that [allegedly] recite any Certain Methods of Organizing Human Activity as required by the 2019 Guidance (Remarks, page 17).
	Examiner respectfully disagrees. As stated above, obtain order data identifying at least a first order and a second order, each order for at least one item; process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination based on an estimated total travel time of a delivery vehicle calculated based at least in part on a distance between the first delivery address and the second delivery address; batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window; generate assignment data identifying an assignment of the batched order to the delivery vehicle; store the assignment data; and transmit the assignment data to the delivery vehicle fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions.

	Applicant further argues that Examiner fails to “evaluat[e the] additional elements individually and in combination to determine whether they integrate the [alleged] exception into a practical application” as Examiner fails to consider whether the previously claimed features integrate the alleged exception into a practical application, as well as fails to consider the claim as a whole (i.e. including limitations that are allegedly directed to the abstract idea) to determine if “the [alleged] judicial exception is meaningfully limited by integration into a practical application of the exception” (Remarks, pages 18-19).
	Examiner respectfully disagrees. Examiner does consider the claim as a whole to determine whether the judicial exception is integrated into a practical application. Examiner states that the additional elements in the limitations (i.e. limitations that are directed to the abstract idea) are merely invoked by these limitations as a tool to perform the abstract idea; this takes into account the additional elements in the context of the limitations that are directed to the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Additionally, Examiner states “under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 13 and 18 are not indicative of integration into a practical application.”


	Examiner respectfully disagrees. The additional elements of one or more processors, one or more memories, a server, a computer device capable of receiving transmitted data, and a database are merely invoked as a tool to perform the abstract idea and just generally link the use of the abstract idea to a particular technological environment or field of use. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.

	Applicant further argues that the claims integrate the judicial exception into a practical application as the claimed invention offers advantages over the prior art as shown in specification paragraphs [0004]-[0008] (Remarks page 19).
	Examiner respectfully disagrees. The advantages offered in specification paragraphs [0004]-[0008] (i.e. improving and/or ensuring on-time deliveries, reducing the number of undelivered orders, more efficiently scheduling delivery vehicle drivers, a retailer expending less effort and time in scheduling activities, and an improvement in customer service and/or a reduction in delivery costs) are all business solutions rather than technological solutions to a technical problem, and therefore do not integrate the judicial exception into a practical application under the current guidance.


	Examiner respectfully disagrees. Example 37 claim 2 was found to be eligible because it requires a processor accessing the computer memory indicative of application usage which cannot be practically tied in the human mind, however, the current claims do not contain such steps that actually require the use of a processor for something that cannot be done by a human. In fact paragraph [0004] of the specification even states an advantage being a retailer expending less effort and time in scheduling activities; the scheduling activity steps recited in the claims can clearly be done in the human mind. Merely applying an abstract idea onto generic computer elements may make a process more efficient, but it doesn’t make it impossible for it to be done in the human mind.

	Applicant further argues the Office Action fails to properly consider, under Step 2B, whether the claims provide an inventive concept (Remarks, pages 20-21).
	Examiner respectfully disagrees. Novelty is not the test for eligibility. The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law, not a question of novelty. Examiner has properly considered the claims under Step 2B.

	Applicant further argues that Examiner has failed to consider, let alone evaluate, each and every claim limitation as Examiner does not consider, under Step 2B, whether the claimed features alone and in combination provide an inventive concept. Applicant further states that Examiner appears to rely on the prior practical application analysis which is flawed (Remarks, page 21).
	Examiner respectfully disagrees. Again, novelty is not the test for eligibility. The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law, not a question of novelty. As explained above, Examiner does consider the claim as a whole. Examiner states that the additional elements in the limitations (i.e. limitations that are directed to the abstract idea) are merely invoked by these limitations as a tool to perform the abstract idea; this takes into account the additional elements in the context of the limitations that are directed to the abstract idea. Examiner further states that “Even when considered as an ordered combination, the additional limitations of claims 1, 13 and 18 do not add anything that is not already present when they are considered individually….viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).”
	

	Examiner respectfully disagrees. Although additional elements are recited, the amended claims merely invoke such additional elements as a tool to perform the abstract idea and merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks; this is not indicative of significantly more than an abstract idea. Regarding the emphasized elements of the claims that are not additional elements, these limitation, as shown in the analysis above, recite the concept of assigning batches of orders to delivery vehicles.

Rejections under 35 U.S.C. §102/103
	Applicant argue that the cited references do not teach or suggest the amended claims as Ripert does not teach “the determination based on an estimated total travel time of a delivery vehicle calculated based at least in part on a distance between the first delivery address and the second delivery address” because, although the assumed “10 minute from the prior location” is a travel time for a delivery vehicle to travel from a first delivery address to a second delivery address, this assumed time is not an estimated total travel time of a delivery vehicle calculated based at least in part on a distance between the first delivery address and the second delivery address. Applicant also argues that the assumed 10 minutes is a fixed drive time assumption (Remarks, pages 22-25).

	Additionally, Examiner points out that the assumed “10 minute from the prior location” is not fixed but is utilized as an example in order to simplify the example used. Ripert states “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location” (see Ripert, [0042]).

Applicant argues that the dependent claim rejected under 103 depend from independent claims 1, 13 and 18 so the rejections are argued for the same reasoning regarding the teachings of Ripert and that Raut, Reiss, Melechko Chen, and Bostick, respectively, fail to cure any deficiencies of Ripert (Remarks, pages 25-27).
Examiner respectfully disagrees. Ripert teaches the argued amended features in the independent claims as explained above, and therefore the cited references teach the amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Li et al. (US 2020/0219049 A1) teaches assigning optimal delivery routes to drivers
. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.E.W./            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684